Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in response to the amendment filed March 08, 2021. Claims 149-20 have been added; claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHI al (US Pub. No. 2017/0070877 A1).

Regarding claim 1, SHI discloses “A user equipment comprising a processor” (See Fig. 6); “configured to determine, based on a triggering event, that the user equipment is to connect to a second communication network in addition to a first communication network to which the user equipment is currently connected” (see SHI ¶ 0035; while connected to a first wireless network for a first subscriber identity, can receive signaling messages, such as paging messages or paging indications, from a second wireless network for a second subscriber identity.  A portion of radio frequency wireless circuitry of the wireless communication device can be reconfigured to communicate with the second wireless network, e.g., to establish a signaling channel with the second wireless network), wherein the user equipment comprises: “and a communication interface configured to transmit, based on while the user equipment is connected to the first communication network” (see SHI ¶ 0035; the wireless communication device can be reconfigured back and forth between the first wireless network and the second wireless network to maintain a connection with the first wireless network, e.g., a voice connection, a data connection, and/or a signaling connection, while also receiving from the second wireless network limited information that can be provided to a user of the wireless communication device), “wherein the first message comprises information about the first communication network relating to one or more restrictions for communication between the user equipment and the second communication network” (see SHI ¶ 0035; witch the single radio frequency transmitter between the two cellular protocol software stacks to support limited communication with the second wireless network while also maintaining communication with the first wireless network).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “wherein the communication interface is further configured to transmit a second message to the second communication network, when while the user equipment is connected to both the first communication network and the second communication network, wherein the second message comprises information relating to one or more additional restrictions for communication between the user equipment and the second communication network”; (see SHI ¶ 0035, 0075).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “the first message further comprises information about an allocation of at least one of a plurality of communication resources to the user equipment by the first communication network”; (see SHI ¶ 0035).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “wherein the first message is a "Connection Request" message”; (see SHI ¶ 0035, 0075).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “wherein the processor configured to manage a plurality of states of the user equipment, including a first state and a second state, wherein in the first state the user equipment is connected to the first communication network but not to the second communication network and wherein in the second state of the processor the user equipment is connected to both the first communication network and the second communication”; (see SHI ¶ 0055, 0082).

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the communication interface is configured to transmit a second message intermittently to the second communication network, while the user equipment is connected to the first communication network and the second communication network, wherein the second message comprises information relating to one or more additional .

Regarding claim 7, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the processor is further configured to provide a counter corresponding to the number of communication networks the user equipment is connected to, wherein the first state of the is a Connected state with a first value of the counter and the second state of the processor is the Connected state with a second value of the counter.”; (see SHI ¶ 0055, 0082).

Regarding claim 8, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the first state is a Connectet state and the second state of the is a "Multi-Connected" state.”; (see SHI 0055 and fig. 7).

Regarding claim 9, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the processor is configured to implement a plurality of instances of a state diagram, including a "Connected" state, wherein the first state corresponds to the Connected state of a single instance of the state diagram and wherein the second state corresponds to the Connected states of two instances of the state diagram”; (see SHI 0055 and fig. 7).

Regarding claim 10, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the processor is further configured to temporally align communication with the first and the second communication networks in the second state”; (see SHI ¶ 0035, 0063).

Regarding claim 11, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the processor is configured to transition between the first state and the second state, with the transition being triggered by one or more of the following events: new incoming or outgoing data traffic; activation, sensing, notification and/or identification of the second communication network; change of the geographical position of the user equipment; receiving a reconfiguration message; or receiving a message related to a location tracking of the user equipment”; (see SHI ¶ 0035).

Regarding claim 12, claim 5 is incorporated as stated above.  In addition, the SHI further discloses “wherein the user equipment is configured, to access a broadcast channel of the first communication network for connection to the first communication network and, to access a broadcast channel of the second communication network for connection to the second communication network”; (see SHI ¶ 0035, 0075).

Claim 13 is the method claim corresponding to the user equipment claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 13 is rejected under the same rational as claim 1.

Claim 14 is the network entity claim corresponding to the user equipment claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 14 is rejected under the same rational as claim 1.

Regarding claim 15, claim 14 is incorporated as stated above.  In addition, the SHI further discloses “wherein the message further comprises information relating to an allocation of at least one of the plurality of communication resources to the user equipment by the other communication network”; (see SHI ¶ 0035 , 0065).

Regarding claim 16, claim 14 is incorporated as stated above.  In addition, the SHI further discloses “wherein the message is a Connection Request message.”; (see ¶ 0035, 0075).

Regarding claim 17, claim 14 is incorporated as stated above.  In addition, the SHI further discloses “wherein, the processor is configured to dynamically allocate the at least one of the plurality of communication resources to the user equipment for communicating over the communication network, in response to receiving the message from the user equipment”; (see SHI ¶ 0035).

Claim 18 is the method claim corresponding to the network entity claim 14 that has been rejected above.  Applicant attention is directed to the rejection of claim 14.  Claim 18 is rejected under the same rational as claim 14.

Regarding claim 19, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “wherein the one or more restrictions include restrictions related to scheduling information, timing restrictions, carrier and frequency restrictions, and/or device capabilities”; (see SHI ¶ 0035).

Regarding claim 20, claim 1 is incorporated as stated above.  In addition, the SHI further discloses “wherein the one or more additional restrictions include restrictions include timing restrictions”; (see SHI ¶ 0040, ¶0055).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468